Title: To James Madison from David S. Garland, 15 March 1810
From: Garland, David S.
To: Madison, James


SirCongress Hall March 15th. 1810
Many of the Citizens of Virginia are interested in the Lands North of the Ohio and between the Rivers Scioto and little Miami, which wer[e] reserved by that State to sattisfy Bountys due to the Officers and Soldiers of the Virginia line on Continental establishment.
The Warrants are daily issuing by the Executive of Virginia and are Sold in the Markett fare below their real Value in consequence of their being no good Land on which they can at this time be located.
But there is a tract of Country of about Twentyfive Miles Square within the reservation aforesaid to which the Indian claim is not extinguished, which is said to be Land of good quaility, and I presume wou’d be sufficient to sattisfy all the Warrants of that description that are not Located. Cou’d the Indian claim to the aforesaid Land be extinguished it wou’d contribute much to the advancement of the Interest of those who are now intitled to Warrants and wou’d be no more than justice, those who Obtained their Warrants at an early period had good Land to Locate them on, and those that are now Obtaining Warrants are equally intitled.
I presume that the Extinguishing the Indian claim is within the range of Execetive duties: I therefore take the liberty of requesting your attention to that subject.
You will pardon the liberty which I have taken in making to you this inofficial Communication for I know of no Other way in which the Object can be Obtained. With sentiments of the highest respect & esteeme I am Yr. M. O. H. Servant
David S. Garland
